COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       J. Ray Riley v. Nick C. Caridas

Appellate case number:     01-19-00114-CV

Trial court case number: 2016-04629

Trial court:               281st District Court of Harris County

         The reporter’s record was originally due on March 26, 2019. This Court has granted three
requests for extension until June 24, 2019, the last of which stated that the Court would not grant
further extensions absent a showing of exceptional circumstances. The court reporter, Sheila R.
Skidmore, has now filed three more requests for extension, stating that she is unable to complete
the preparation of the record because she is busy working on other records and due to her mother’s
illness. Although the Court is sympathetic to court reporter Skidmore’s difficulties, this reporter’s
record is almost five months overdue and the delay is preventing the parties from filing their briefs.
        Accordingly, the Court denies Skidmore’s pending requests for extension and abates the
appeal and remands to the trial court for a hearing to determine why court reporter Skidmore is
unable to complete the reporter’s record and when she will complete and file the reporter’s record.
The trial court shall prepare a record, in the form of a reporter’s record, of the hearing. The judge
shall make findings of fact and shall order the trial clerk to forward to this court a supplemental
clerk’s record containing the findings. The hearing record and supplemental clerk’s record shall
be filed with the clerk of this court no later than September 16, 2019.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __August 15, 2019_____